FORM REOPENAE


                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF ARIZONA

In re:                                                   Case No.: 2:18−bk−09717−PS

   KIEARA C MOORE                                        Chapter: 7
   12926 WEST COLUMBINE DR
   EL MIRAGE, AZ 85335
   SSAN: xxx−xx−4623
   EIN:

Debtor(s)


                                      ORDER REOPENING CASE

   IT APPEARING that the above captioned case was closed due to an administrative error,

  IT IS ORDERED that the above captioned case be re−opened for further administration and that the trustee serving
when the case was closed be re−appointed.




Date: October 29, 2020                                   BY THE COURT



Address of the Bankruptcy Clerk's Office:                Honorable Paul Sala
U.S. Bankruptcy Court, Arizona                           United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




         Case 2:18-bk-09717-PS Doc 65 Filed 10/29/20 Entered 10/29/20 12:33:07                        Desc
                            Ordr Reopen Case Admin Error Page 1 of 1
